THE STATE OF TEXAS
                                          MANDATE
TO THE 102ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
          Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 1st
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Larry Paul Hollaway, a/k/a Larry Paul                      No. 06-13-00255-CR
Holloway, Appellant
                                                           Trial Court No. 13-F0144-102
                     v.

The State of Texas, Appellee



          As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below.        Therefore, we modify the trial court’s judgment to reflect
conviction of second degree felony aggravated assault, remand the case to the trial court for a
new punishment hearing commensurate with the reduced degree of the crime of conviction, and
otherwise affirm the trial court’s judgment.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.
          WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
          WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 28th day of January, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk